Citation Nr: 9920231	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension 
secondary to service connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1968.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder renders the veteran 
unemployable.


CONCLUSION OF LAW

Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in September 1995.  A 30 percent evaluation was 
assigned from October 5, 1994.  The appellant's claim for an 
increased rating was initially denied in the April 1996 
rating decision on appeal.  The evaluation was increased to 
50 percent during the pendency of the appeal in a July 1998 
rating decision from January 24, 1996, the date the appellant 
filed for an increase.

In a September 1998 Supplemental Statement of the Case the RO 
concluded that a 30 percent evaluation was confirmed and 
continued despite the July 1998 rating decision which 
increased the evaluation to 50 percent.  The Board views the 
conclusion and reasons and bases in the September 1998 
Supplemental Statement of the Case as a typographical error.  
In light of the Board's decision, the appellant is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant's claim for an increased rating for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  An RO decision awarding an increase 
in a veteran's disability rating, but not awarding the 
maximum benefit allowed, does not fully resolve the 
administrative appeal from the original rating, rather, the 
appeal initiated by the notice of disagreement with the 
original rating remains pending unless the veteran withdraws 
it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant 
has not withdrawn his appeal.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
private medical providers.  A VA examination was conducted.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based on an April 1996 
rating decision that confirmed and continued a 30 percent 
evaluation.  This evaluation was later increased to 50 
percent in July 1998.  The criteria for evaluating post-
traumatic stress disorder changed in November 1996.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Thus, 
the Board will lay out both the pre-1996 criteria and the 
post-1996 criteria for the benefit of comparing the two.  The 
pre-1996 criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-1996 criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

Private medical records between 1992-1993 noted no 
psychiatric diagnosis, only that in addition to multiple 
medical complaints, the appellant was said to be under 
stress.

VA Medical Center notes from February 1995 documented 
complaints of increased anxiety and insomnia.  His depression 
was manageable.  On examination he was alert, oriented, 
anxious and cooperative.  

A VA examination for post-traumatic stress disorder was 
conducted in June 1995.  Post-service he had worked mostly in 
farming until he had quit 5 years prior due to a farming 
equipment injury to his back and uncontrolled hypertension.  
He was married for the 4th time with children by his first 
wife.  He complained of chronic back pain and that his nerves 
were shot.  He could not stand noises and startled easily.  
He had chronic insomnia.  He reported hallucinations 
involving dead friends, flashbacks and social alienation.  On 
objective examination he was mentally clear and oriented to 
person, place and time.  His mood was dysphoric with chronic 
anxiety secondary to post-traumatic stress disorder.  There 
were no psychotic signs.  He was pleased with his current 
marriage.  His insight and judgment were good.  Chronic post-
traumatic stress disorder was diagnosed.  

Chronic anxiety was noted as part of an August 1995 
examination.  In October 1995 the appellant submitted a claim 
for a total rating for compensation based on individual 
unemployability.  He certified that he was unemployable due 
to post-traumatic stress disorder.  In the application he 
indicated that he had last worked in 
1989 in maintenance.  His five years previous employment 
included farm work from 1984 to 1988 for two different 
employers.

In January 1996 he complained he could not be around crowds 
and had nervousness so that he felt he would pass out.  He 
could not have his wife touch him and did not get a good 
night's sleep.  In August 1996 VA Medical Center notes he was 
still tense, coherent, relevant, cooperative, spontaneous and 
alert.  He reported labile mood swings, sleep disorder, rage 
reaction and impaired memory.  In December 1996 he was still 
experiencing mood swings, depression, rage reaction, sleep 
disorder and memory impairment.

A VA examination was conducted in April 1998.  He reported a 
history of unemployment since 1988 and more than 15 jobs in 
the past.  He did not like to associate with people and had 
no friends.  He got depressed and was suspicious of people.  
He reported no remissions.  He denied suicidal or homicidal 
ideation.  His post-traumatic stress disorder was said to be 
chronic.  He had no persistent delusions or hallucinations.  
There was no inappropriate behavior.  He was able to maintain 
his activities of daily living and personal hygiene.  He was 
oriented to person, place and time.  There was no memory loss 
or impairment.  There was no obsessive or ritualistic 
behavior.  His speech was coherent and goal-directed.  There 
were no panic attacks but he had a depressed mood.  There was 
no impairment of impulse control.  His sleep impairment 
interfered with his daytime activities.  Chronic, severe 
post-traumatic stress disorder was diagnosed with depression.  
A Global Assessment of Functioning score was 40.

The appellant submitted a letter from a private physician, 
Dr. McDonald (no relation) dated in February 1999.  The 
doctor stated that he had been taking care of the appellant 
for many years and that through that time the appellant had 
suffered from what he termed Post Vietnam Stress Syndrome.  
He suffered from significant anxiety, depression and 
incapacitating high blood pressure.  He was unable to work 
and was 100 percent disabled largely due to this military 
related condition and the medication required to control it.

The appellant and his wife testified before the Board in 
February 1999.  He can't be around any crowds and has not got 
any friends.  He cannot get Vietnam off of his mind.  It got 
worse every day.  He stays depressed and was very paranoid.  
He was always looking behind his back, checking the locks, 
checking the house.  He was on edge all the time.  He did not 
go to church or ballgames and preferred to be alone.  He had 
trouble remembering what happened yesterday or the day 
before, but can remember what happened to him in 1967.  If 
anybody touches him it scares him to death.  He has had four 
marriages and a lot of different relationships.  He had to 
take medicine for his nerves all day and medicine to help him 
sleep at night.  He mostly sat around the house all day and 
watched television.  His temper was very rough and he could 
not hold it in anymore.  He had panic attacks 2-3 times a day 
that lasted up to one hour.

The appellant's wife testified that they had been married 
almost 5 years.  He avoided confrontation with anybody.  He 
got along with his children.  Their two grandchildren were 
the only things that he cared about and they gave him great 
comfort.  Her husband talked about Vietnam every day.  He 
rented Vietnam movies sometimes, be she tried not to mention 
it if she knew one was coming on television.  She quit her 
job to be home with the appellant because of his health.  He 
was forgetting to take his medicine or taking it more than 
prescribed.  His excess sleeping or his insomnia disturbed 
her sleep and put a strain on her job.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

If an appellant's symptoms of post-traumatic stress disorder 
meet one of the three criteria (of the pre-1996 criteria), 
then a 100 percent rating is required.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).  A demonstrable inability to obtain 
or retain employment warrants a 100 percent evaluation under 
the pre-1996 criteria.  The appellant has alternately stated 
that he ceased employment due to a back injury or due to 
post-traumatic stress disorder.  However, the Board has 
assessed these statements along with a more recent statement 
from Dr. McDonald that the appellant was unable to work 
largely due to his Vietnam (military)-related condition.  
Although the appellant's reason for why he quit work was 
probative evidence, that he is currently unemployable due to 
post-traumatic stress disorder is supported by competent 
medical opinion.  There is no competent medical opinion to 
the contrary.  The Board finds the doctor's statement 
competent and without opposition so as to conclude that the 
appellant is unemployable due to post-traumatic stress 
disorder.  Thus, a 100 percent evaluation is warranted under 
the pre-1996 criteria.

Other evidence supports the Board's conclusion.  This Board 
Member had the opportunity to observe the appellant during 
his videoconference testimony.  The appellant presented a 
dull affect and exhibited obvious psychomotor retardation.  
His personal hygiene appeared slightly reduced.  He was 
tearful at times during the testimony.  Both his and his 
wife's testimony supported a finding that he was unemployable 
due to his post-traumatic stress disorder symptoms and just 
as importantly due to the side-effects of the medications he 
takes to control his symptoms.  The Board found the witnesses 
to be credible and the testimony supportive of the 100 
percent evaluation.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 40 which was noted in the 
April 1998 VA examination.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score of 40 is defined as 
having, "Some impairment in reality testing or communication 
(e.g., speech is at time illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  

In essence, a private examiner has determined that the 
veteran is 100 percent disabled due to PTSD.  The VA examiner 
appeared to agree since he assigned a GAF of 40.  The 
opinions of the examiners were supported by my personal 
observation of the veteran during the hearing.  The evidence 
supports the claim.  

The Board does note that the RO was at liberty to return the 
VA examination report and seek an explanation of the GAF of 
40, if they thought there was a conflict in the evidence.  
Rather, the opinion of the degree of impairment was rejected 
without other evidence to support the opinion of the RO. 


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary awards.


REMAND

The appellant and his wife testified at a videoconference 
before the Board on February 22, 1999.  At the time of the 
hearing the appellant submitted additional evidence in the 
form of a letter from a private medical doctor with the 
appropriate waiver of RO consideration provided.  Subsequent 
to that date, the appellant's wife submitted an additional 
letter from the same doctor to her representative.  The 
second letter contains an additional assertion that is 
pertinent only to the issue of whether hypertension is 
secondary to post-traumatic stress disorder.  The letter has 
been attached to the claims folder and submitted to the Board 
without apparent review by the RO.

The Board is bound by regulation, and neither the appellant 
nor his representative has submitted a waiver which would 
allow the Board to review the evidence without prior RO 
review and consideration.  See 38 C.F.R. § 20.1304(c) (1998); 
see also 38 C.F.R. § 19.37(a) (1998). 

Accordingly, this case is REMANDED for the following:

The RO should review Dr. W. M. McDonald's 
letter dated February 24, 1999 and issue 
a Supplemental Statement of the Case 
addressing the claim for hypertension 
secondary to post-traumatic stress 
disorder.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

